DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on January 6, 2019.  Claims 1-8 are pending.  Claims 1 and 7 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on January 6, 2019 and June 28, 2019 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2550641A to Dekker et al. (hereinafter “Dekker”).
Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dekker.
With respect to independent claim 1, Dekker discloses a frame including an upper portion and a lower portion (see page 6, lines 9-10:  a steering wheel assembly 10 for a motor vehicle comprises a steering wheel 20; see Figure 1); 
a runner moveable relative to the frame at the upper portion of the frame, the runner including a plurality of segments longitudinally spaced between a first end and a second end (see page 8, line 34 – page 9, line 6: the steering wheel 20 may be movable relative to the interior trim portion 40 from the first deployed position to the second deployed position in which a second occupant of the vehicle may steer the steering wheel. The track 60 may comprise a second track portion 64. which may extend in a lateral direction of the vehicle. The second end of the support arm 30b may slide along the second track portion 64 between the first and second deployed positions. The second track portion 64 may be provided additionally or alternatively to the first track portion 62. For example, with reference to Figure 4, the track 60 may comprise both first and second track portions 62, 64.); 
a sensor configured to detect at least a first segment of the plurality of segments (see page 11, lines 25-29: sensors of the steering wheel assembly 10 may determine the rotational position of the steering wheel 20 and a controller may adjust the position of wheels of the vehicle according to the rotational position of the steering wheel. Data from position sensors in the steering wheel assembly 10 may be sent via the electrical contacts 36a, 36b and electrical contacts 90a, 90b.); and   
a controller communicatively coupled to the sensor, the controller configured to determine a position of the runner based on the detection of at least the first segment and generate one or more signals based on the position of the runner for use in turning the one or more wheels (see page 11, lines 19-32:  the electrical contacts 90a, 90b may form sliding electrical contacts. In either case, the electrical contacts 90a, 90b may be operatively coupled to the controller 80 or any other controller of the motor vehicle. Such a controller may send or receive data to or from the steering wheel assembly 10. For example, sensors of the steering wheel assembly 10 may determine the rotational position of the steering wheel 20 and a controller may adjust the position of wheels of the vehicle according to the rotational position of the steering wheel. Data from position sensors in the steering wheel assembly 10 may be sent via the electrical contacts 36a, 36b and electrical contacts 90a, 90b. Power may also be provided to the steering wheel assembly via the same or different electrical contacts. Although not depicted, it will be appreciated that internal wiring may be provided in the support arm 30 to transfer signals and/or power from the electrical contacts to the steering wheel 20.).  
With respect to dependent claim 3, Dekker discloses wherein the frame defines a track along which the runner is configured to move (see page 3, lines 12-14 and 18-22: The steering wheel assembly may further comprise electrical contacts provided on each of the track and the second end of the support arm such that at least one of power and data may be transmitted to or from the steering wheel.  The steering wheel assembly may comprise sliding electrical contacts provided between the track and the second end of the support arm such that at least one of power and data can be transmitted to or from the steering wheel as the second end of the support arm slides in the track. Alternatively, separate electrical contacts in the track may be provided for each of the first and second deployed positions.).  
With respect to dependent claims 4 and 13, Dekker discloses wherein the track extends generally laterally across the steering device at the upper portion of the frame (see page 3, line 28 – page 4, line 1:  The track may comprise a pair of spaced apart channels either side of an aperture through which the support arm may extend. The channels and aperture may extend in the direction of the track. The support arm may comprise a boss at the second end of the support arm. The boss may extend into each of the channels. The support arm may comprise a neck portion between the boss and the remainder of the support arm to pass through the aperture. The boss may be rectangular, e.g. square, in cross-section. A first pair of opposing sides of the rectangular boss may slidably engage side walls of the channels in the first track portion. A second pair of opposing sides of the rectangular boss may slidably engage side walls of the channels in the second track portion.).  
With respect to dependent claims 5 and 14, Dekker discloses wherein the frame includes an open portion, at which the runner is accessible to a user, and a closed portion, at which the runner is shielded from the user (see page 7, line 16-20:  A boss 32 may be provided at the second end of the support arm 30b. The boss 32 may slide in the track 60. The support arm 30 may also pivot with respect to the boss 32 by virtue of a pivotable connection between the boss 32 and support arm 30. Alternatively, the support arm 30 and boss 32 may be rigidly connected together. In a further alternative arrangement, the steering wheel 20 may be pivotably coupled to the first end of the support arm 30a.).  
With respect to dependent claims 6 and 15, Dekker discloses wherein the frame includes an inner race, and the runner includes an outer race (see page 2, lines 9-11:  The track may at least partially follow an outer surface of the interior trim portion. The track may extend into an inner space of the interior trim portion, e.g. away from the outer surface of the interior trim portion.).  
With respect to dependent claims 7 and 16, Dekker discloses wherein the frame includes one or more reels, wherein a first reel of the one or more reels is rotatable to wind up or pay out the runner (GB:    The steering wheel assembly 10 may further comprise one or more bearings 61 provided between the boss 32 and the track 60. The bearings 61 may be provided on the boss 32, e g., on one or more of the surfaces of the boss. The bearings 61 may comprise roller bearings, ball bearings or any other type of bearing that may reduce friction between the boss 32 and the track 60. The support arm 30 and boss 32 may thus slide freely in the track 60.).  
With respect to dependent claims 8 and 17, Dekker discloses one or more biased mechanisms configured to increase a tension of the runner (see page 3, line 33 – page 4, line 2: A first pair of opposing sides of the rectangular boss may slidably engage side walls of the channels in the first track portion. A second pair of opposing sides of the rectangular boss may slidably engage side walls of the channels in the second track portion. In this way, the boss may permit movement of the steering wheel in different directions.).  
With respect to dependent claims 9 and 18, Dekker discloses wherein the runner includes one or more markers, the first segment including a first marker of the one or more markers (see page 9, lines 5-6:  the track 60 may comprise both first and second track portions 62, 64.).  
With respect to dependent claim 10, Dekker discloses wherein the first marker is coded (see page 12, line7-9:  power and/or control signals may be provided by wireless means, such as electrical induction by cable turns in the interior trim portion 40 and boss 32.).  
With respect to dependent claims 11 and 19, Dekker discloses one or more feedback actuators configured to urge the runner toward a first direction as the runner moves in a second direction opposite the first direction (see page 4, lines 4-7: The steering wheel assembly may be manually operable, e.g. such that the steering wheel may be movable away from the first deployed position by hand. Additionally or alternatively, the steering wheel assembly may comprise an actuator configured to automatically move the steering wheel away from or towards the first and/or second deployed positions.).  
With respect to independent claim 20, Dekker discloses detecting one or more segments of a runner that is moveable relative to a frame at an upper portion of the frame (see page 11, lines 25-29: sensors of the steering wheel assembly 10 may determine the rotational position of the steering wheel 20 and a controller may adjust the position of wheels of the vehicle according to the rotational position of the steering wheel. Data from position sensors in the steering wheel assembly 10 may be sent via the electrical contacts 36a, 36b and electrical contacts 90a, 90b.);  
determining a position of the runner based on the detection of the one or more segments; and generating one or more signals based on the position of the runner for use in turning the one or more wheels see page 11, lines 19-32:  the electrical contacts 90a, 90b may form sliding electrical contacts. In either case, the electrical contacts 90a, 90b may be operatively coupled to the controller 80 or any other controller of the motor vehicle. Such a controller may send or receive data to or from the steering wheel assembly 10. For example, sensors of the steering wheel assembly 10 may determine the rotational position of the steering wheel 20 and a controller may adjust the position of wheels of the vehicle according to the rotational position of the steering wheel. Data from position sensors in the steering wheel assembly 10 may be sent via the electrical contacts 36a, 36b and electrical contacts 90a, 90b. Power may also be provided to the steering wheel assembly via the same or different electrical contacts. Although not depicted, it will be appreciated that internal wiring may be provided in the support arm 30 to transfer signals and/or power from the electrical contacts to the steering wheel 20.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dekker in view of U.S. Patent Publication No. 2020/0298900 to Palm et al. (hereinafter “Palm”).
With respect to dependent claim 2, Dekker does not explicitly disclose an instrument panel between the upper portion and the lower portion. 
Palm discloses the instrument panel display 32 may be shown directly behind the steering wheel 14 to increase the driver's visibility of the instrument panel display 32 (see paragraph [0042]).
It would have been obvious to one skilled in the art at the time of the invention to combine the steering wheel assembly of Dekker to include an instrument panel interface of Palm in order to provide consistent viewing of the instrument panel wherever the steering wheel is located on the track.  
With respect to independent claim 12, Dekker discloses one or more wheels (see page 6, lines 12-14:  The steering wheel 20 rotates about a central axis 23 of the steering wheel and such rotation of the steering wheel may rotate wheels of the vehicle to control the direction of travel of the vehicle.); 
one or more actuators configured to turn the one or more wheels (see page 12, lines 20-24:  the steering wheel assembly 10 may comprise an actuator (not shown), such as a linear actuator, which may move the steering wheel assembly 10 in the track 60. Movement of the steering wheel assembly 10 by such an actuator may be controlled by the controller 80 or any other controller.); 
a runner moveable relative to the frame at the upper portion of the frame, and a sensor configured to detect one or more segments of the runner (see page 8, line 34 – page 9, line 6: the steering wheel 20 may be movable relative to the interior trim portion 40 from the first deployed position to the second deployed position in which a second occupant of the vehicle may steer the steering wheel. The track 60 may comprise a second track portion 64. which may extend in a lateral direction of the vehicle. The second end of the support arm 30b may slide along the second track portion 64 between the first and second deployed positions. The second track portion 64 may be provided additionally or alternatively to the first track portion 62. For example, with reference to Figure 4, the track 60 may comprise both first and second track portions 62, 64.); and 
a controller communicatively coupled to the sensor, the controller configured to determine a position of the runner based on the detection of at least a first segment of the one or more segments and generate one or more signals based on the position of the runner for use in turning the one or more wheels (see page 11, lines 19-32:  the electrical contacts 90a, 90b may form sliding electrical contacts. In either case, the electrical contacts 90a, 90b may be operatively coupled to the controller 80 or any other controller of the motor vehicle. Such a controller may send or receive data to or from the steering wheel assembly 10. For example, sensors of the steering wheel assembly 10 may determine the rotational position of the steering wheel 20 and a controller may adjust the position of wheels of the vehicle according to the rotational position of the steering wheel. Data from position sensors in the steering wheel assembly 10 may be sent via the electrical contacts 36a, 36b and electrical contacts 90a, 90b. Power may also be provided to the steering wheel assembly via the same or different electrical contacts. Although not depicted, it will be appreciated that internal wiring may be provided in the support arm 30 to transfer signals and/or power from the electrical contacts to the steering wheel 20.).  
Dekker does not explicitly disclose a user interface comprising a frame including an upper portion and a lower portion.
Palm discloses the instrument panel display 32 may be shown directly behind the steering wheel 14 to increase the driver's visibility of the instrument panel display 32 (see paragraph [0042]).
It would have been obvious to one skilled in the art at the time of the invention to combine the steering wheel assembly of Dekker to include a user interface of Palm in order to provide consistent viewing of the instrument panel wherever the steering wheel is located on the track.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661